



COURT OF APPEAL FOR ONTARIO

CITATION:
Rinaldo
    Hair Stylist Limited v. bcIMC Realty Corporation,
2013 ONCA 38

DATE: 20130122

DOCKET: C55703

Doherty, Laskin and Blair JJ.A.

BETWEEN

Rinaldo Hair Stylist Limited

Plaintiff (Appellant)

and

bcIMC Realty Corporation and Bentall Retail
    Services LP

Defendants (Respondents)

Kenneth Radnoff, Q.C. and Brian N. Radnoff, for the
    appellant

Raymond M. Slattery and Sepideh Nassabi, for the
    respondent bcIMC Realty Corporation

Jeff G. Saikaley, for the respondent Bentall Retail
    Services LP

Heard and released orally: January 16, 2013

On appeal from the judgment of Justice Wolfram Tausendfreund
    of the Superior Court of Justice, dated May 29, 2012.

ENDORSEMENT

[1]

This was an appropriate case for summary judgment, in our view. Given the
    record, the motion judge was in a position to have a full appreciation of the
    evidence, and we do not see that the trial judge would have a record that
    would be in any way substantially different.

[2]

We do not agree that the motion judge purported to apply a principle
    that as a matter of law there were two periods of negotiation (one before the
    time for renewing the option and a new ball game thereafter). Rather, he
    reviewed the conduct of the parties as a whole and concluded that that conduct
    did not amount to wai
ver of the notice requirement in the
    circumstances. His findings at para. 24 of his reasons are well supported on
    the record.

[3]

With respect to the post-deadline negotiations, the motion judge simply
    concluded that they were not negotiations about the tenants renewal option,
    but were instead negotiations regarding a potential new and different lease.
    This conclusion was also supported by the record.

[4]

In these circumstances, we also disagree that it was bad faith on the
    part of the landlord to consider other tenant options either before or after
    the renewal period or that its conduct somehow impeded or eviscerated the
    renewal option right.

[5]

The appeal is therefore dismissed with costs to each respondent fixed in
    the amount of $10,000 inclusive of disbursements and applicable taxes.

D. Doherty J.A.

John Laskin J.A.

R.A. Blair J.A.


